IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                              Fifth Circuit

                                                                           FILED
                                                                          April 16, 2008
                             No. 07-10200
                          Conference Calendar                         Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

MICHAEL H MATHEWS

                                             Defendant-Appellant

                ---------------------------------------------------

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

MICHAEL HARRISON MATHEWS

                                             Defendant-Appellant



            Appeals from the United States District Court
                 for the Northern District of Texas
                    USDC No. 3:06-CR-316-ALL
                    USDC No. 3:05-CR-305-ALL
                                       No. 07-10200

Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Michael H. Mathews
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Mathews has not filed a response. Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.       Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2